               6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 1 of 10
                                                                     United States Bankruptcy Court
                                                                         Western District of Arkansas
              Stanley Stephen Sanders
  In re       Kathleen Velma Sanders                                                                                 Case No.   6:19-bk-71230
                                                                                          Debtor(s)                  Chapter    13




                                                               Arkansas Chapter 13 Plan
                                                                             (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:
                                                                      Part 1, 2.1, 2.2, 3.1, 3.3, 3.5, Part 8

                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.
                                                                      Listed Part 1 as amended, Decreased plan payment, Decreased debtor direct
                                                                      pay and joint debtor payroll deduction, Removed adequate protection from
                                                                      surrendered collateral, Removed surrendered collateral from 3.3, Added
                                                                      surrendered collateral to 3.5, Addition of non-standard plan provision.
                                                                      The Amended Plan is filed:          Before confirmation
                                                                                                          After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 2 of 10
Debtor(s) Stanley Stephen Sanders
Kathleen Velma Sanders                                                                    Case No. 6:19-bk-71230

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                        Included        Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                    Included        Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Amended plan: Plan payments will change to $780.00 per month beginning on the later of the date of filing of the amended plan or                   .
The plan length is 36 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Stanley Stephen Sanders
               Direct pay of entire plan payment or 390.00                          (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor Kathleen Velma Sanders

                  Direct pay of entire plan payment or                        (portion of payment) per month.

Arkansas Plan Form - 8/18                                                                                                                     Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 3 of 10
Debtor(s) Stanley Stephen Sanders
Kathleen Velma Sanders                                                               Case No. 6:19-bk-71230

                  Employer Withholding of $390.00 per month.

                    Payment frequency: monthly,                      semi-monthly,   bi-weekly,    weekly,       Other
                    If other, please specify:
                     Employer name:                                      Hot Spring County Solid Waste
                     Address:                                            1904 East Page Ave.
                                                                         Malvern, AR 72104
                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                   Monthly                         To be paid
 of account number                                                               payment amount
 Harley Davidson Financial                          2009 Harley Davidson FLSTF                           41.47      Preconfirmation
 2529                                               Fat Boy 4,200 miles                                             Postconfirmation
                                                    (Debtor's primary mode of
                                                    transportation)

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.

Arkansas Plan Form - 8/18                                                                                                                 Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 4 of 10
Debtor(s) Stanley Stephen Sanders
Kathleen Velma Sanders                                                                 Case No. 6:19-bk-71230

                  None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly          Monthly           Estimated           Monthly             Interest rate, if
 last 4 digits of                                          installment      installment       arrearage           arrearage           any, for
 account number                                            payment          payment           amount              payment             arrearage
                                                                            disbursed by                                              payment
 Sth Bancorbk                 220 Cherokee                           400.00    Debtor(s)                   0.00                   0.00 0.00%
 4010                         Drive                                            Trustee
                              Donaldson, AR
                              71941 Hot
                              Spring County
                              House & 3.05
                              acres

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date    Debt/estimated    Value of            Interest rate       Monthly
 last 4 digits of                                                           claim             collateral                              payment
 account number

 Harley Davidson 2009 Harley     Opened 06/15                                      5,513.32            9,125.00 5.25%                              165.86
 Financial       Davidson FLSTF Last Active
 2529            Fat Boy 4,200   3/15/19
                 miles
                 (Debtor's
                 primary mode of
                 transportation)

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.
Arkansas Plan Form - 8/18                                                                                                                         Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 5 of 10
Debtor(s) Stanley Stephen Sanders
Kathleen Velma Sanders                                                            Case No. 6:19-bk-71230


             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

                The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
             U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and
             1301(a) be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any
             allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise
             ordered by the court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the
             proceeds will be remitted to the trustee.

 Creditor and last 4 digits of account number                                 Collateral to be surrendered
 Arvest Bank                                                                  2015 Ford Mustang
 0677                                                                         (Debtors surrender)
 Performance Finance                                                          2016 Indian Roadmaster
 2259                                                                         1811CC
                                                                              (Debtors surrender)

3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $     27.00
                            Amount to be paid by the Trustee:          $     3,473.00
                            Total fee requested:                       $     3,500.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

Arkansas Plan Form - 8/18                                                                                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 6 of 10
Debtor(s) Stanley Stephen Sanders
Kathleen Velma Sanders                                                      Case No. 6:19-bk-71230


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
Arkansas Plan Form - 8/18                                                                                                            Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
               6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 7 of 10
Debtor(s) Stanley Stephen Sanders
Kathleen Velma Sanders                                                       Case No. 6:19-bk-71230


                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

             Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision is a
             provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in
             this plan are ineffective.

8.1          The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.

              Removed Fidelity Bank from Schedule D and entered Fidelity on schedule F to list deficiency balance on 2016
              Chevrolet Silverado 1500 repossessed and sold pre-petition.

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Jennifer Wyse                                                                      Date August 22, 2019
                Jennifer Wyse
                Signature of Attorney for Debtor(s)




Arkansas Plan Form - 8/18                                                                                                              Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
 6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 8 of 10



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the attached Chapter 13
plan has been served by CM/ECF to Jack W. Gooding, Chapter 13 Standing Trustee; Charles W.
Tucker, Assistant United States Trustee; and served by U.S. Mail, postage prepaid to the
following on August 22, 2019:

Department of Finance and Administration            Employment Security Division
Legal Division                                      Legal Division
P.O. Box 1272 , Room 2380                           P.O. Box 2981
Little Rock, AR 72203                               Little Rock, AR 72203

Internal Revenue Service                            U.S. Attorney, Western District
P.O. Box 7346                                       414 Parker Ave.
Philadelphia, PA 19101-7346                         Fort Smith, AR 72901

And to all creditors whose names and addresses are set forth on the creditor matrix.

                                                    Honey Law Firm, P.A.
                                                    P.O. Box 1254
                                                    Hot Springs, AR 71902
                                                    Tel: 501.321.1007
                                                    Fax: 501.321.1255
                                                    jwyse@honeylawfirm.com

                                                    /s/Jennifer Wyse
                                                    Jennifer Wyse (2015092)
    6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 9 of 10


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Arvest Bank
                        P.O. Box 11110
                        Fort Smith, AR 72917


                        Harley Davidson Financial
                        Po Box 21829
                        Carson City, NV 89721


                        Performance Finance
                        10509 Professional Cir S
                        Reno, NV 89521


                        Sth Bancorbk
                        601 Main Street
                        Arkadelphia, AR 71923


                        Arkansas FCU
                        P.O. Box 9
                        Jacksonville, AR 72078


                        Fidelity Bank
                        3 Corporate Square
                        Atlanta, GA 30329


                        GreenSky Credit
                        1797 Ne Expressway
                        Atlanta, GA 30329


                        NLR VA Medical Center (598)
                        2200 Fort Roots Drive
                        North Little Rock, AR 72114-7907


                        Arkansas FCU
                        Attn: Bankruptcy
                        Po Box 9
                        Jacksonville, AR 72078


                        Arvest Bank
                        Attn: Bankruptcy
                        Po Box 399
                        Fort Smith, AR 72917
6:19-bk-71230 Doc#: 43 Filed: 08/22/19 Entered: 08/22/19 11:01:26 Page 10 of 10



                     Fidelity Bank
                     Attn: Bankruptcy
                     3 Corporate Blvd, Sutie 500
                     Brookhaven, GA 30329


                     GreenSky Credit
                     Attn: Bankruptcy
                     Po Box 29429
                     Atlanta, GA 30359


                     Harley Davidson Financial
                     Attn: Bankruptcy
                     Po Box 22048
                     Carson City, NV 89721


                     Sth Bancorbk
                     Attn: Bankruptcy Department
                     601 Main Street
                     Arkadelphia, AR 71923
